DETAILED ACTION
This Non-Final Office Action is in response to the claims filed on 8/25/2020.
Claims 1-5 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al (US 2019/0024617) in further view of Higashi et al. (US 2019/0331073).

As to claim 1 Fukui discloses a fuel tank unit (see figures), comprising: 
a lid member (figure 2 #25) configured to close an opening of a fuel tank (figure 2 #20); and an upper unit (figure 2 #14) coupled to the lid member (figure 2 #25), wherein the lid member includes a cylindrical protective case (figure 2 #30)  configured to protect the combination valve device (see paragraphs 0026-0027 as describing the combination vales of Fukui protected within the case #30) of the upper unit (figure 2 #14)  when the combination valve device is introduced into the fuel tank via the opening (shown in figure 2 to 4), and wherein the protective case is configured to entirely enclose an outer circumferential surface of the combination valve device with a space therebetween.
However, Fukui is silent to the combination valve device of the upper unit being configured to function as an evaporated fuel control valve and a full limit valve. 
Higashi teaches the combination valve (figure 1 #122) being an evaporated fuel control valve and a full limit valve (see paragraph 0038).  It would be obvious to one or ordinary skill in the art at the time of filling to use the combination valve of Higashi as it would not destroy the fuel supply device to use 

As to claim 2 Fukui discloses the fuel tank unit of claim 1, further comprising a lower unit (figure 2 #16) positioned below the upper unit and including one or more fuel-feeding components (figure 2 #61), wherein the lower unit is connected to the protective case with a connecting member (figure 2 #41), and wherein the protective case (figure 2 #30)  includes rail portions (figure 2 #70 and 72)  coupled to the connecting member (figure 2 #41).

As to claim 3 Fukui discloses the fuel tank unit of claim 2, wherein the cylindrical protective case is vertically divided so as to comprise of an upper protective case element and a lower protective case element, wherein the upper protective case element is integrally connected to the lid member (figure 2 #25), wherein the upper protective case element and the lower protective case element are coupled together with a snap-fit connecting structure, and wherein the rail portions (figure 2 #70)  are disposed on the lower protective case element. (shown in attached modified drawing of figure 3)


    PNG
    media_image1.png
    1036
    890
    media_image1.png
    Greyscale




As to claim 5 Fukui disclose the fuel tank unit of claim 2, wherein the protective case (figure32 #30) is positioned on an attachment surface of the connecting member (figure 3 #70) opposite to an attachment surface of the connecting member (figure 3 #72) to which the lower unit (figure 3 #16) is attached. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al (US 2019/0024617) in further view of Yipeng et al. (CN 205266067) (with the translation being provided by applicant on 2/10/2022.

As to claim 4 Fukui disclose the fuel tank unit of claim 3, wherein the upper protective case element is coupled to the lower protective case element by mating engagement, (shown in the attached modified figure 3 above), but does not disclose the lower protective case element is positioned outside of the upper protective case element.
Yipeng discloses a case design or shell structure with the bottom of the case (2) being mated outside of the upper case (1).  It would be obvious to one of ordinary skill in the art at the time of filing to use this mating design as Yipeng discloses in the abstract that this will offer lower cost.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to fuel supply device structure is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                    


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747